Per Curiam.
This is an application for a writ of certiorari to review “the entire record and proceedings” in a case originally begun in the Court of Common Pleas of Passaic County which resulted in a verdict in favor of the plaintiff, which verdict on a rule to show cause the Common Pleas Court (after having been removed to discharge the rule) set aside on the ground that the same was the result of bias, passion and prejudice on the part of the jury.
Having examined the affidavits upon which the application is based, we conclude that the writ of certiorari applied for should not be granted, and it is accordingly denied, with costs on this motion.